Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00428-CR

                                     EX PARTE Billy Jack GUERRA

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 13, 2016

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On June 30, 2016, Relator filed a pro se petition for writ of habeas corpus seeking an order

releasing him from confinement or reducing his bond. Relator is currently incarcerated in the

Bexar County Adult Detention Center awaiting trial on a charge of possession of a controlled

substance under Texas Health and Safety Code section 481.115 (West 2010).

           This court has no original habeas corpus jurisdiction in criminal matters. Dodson v. State,

988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.). In criminal matters, the courts

authorized to issue writs of habeas corpus are the Texas Court of Criminal Appeals, district courts,

and county courts. TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015).




1
 This proceeding arises out of Cause No. 2016CR1777, styled The State of Texas v. Billy Jack Guerra, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Lorina I. Rummel presiding.
                                                                                  04-16-00428-CR


       We further note that Relator has been appointed counsel to represent him before the trial

court. Any original proceeding on Relator’s behalf should be presented by Relator’s appointed

counsel. Relator is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

petition presents nothing for this court’s review. Id.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-